DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to because: ¶ 0001 and 0002 fail to be preceded by an appropriate heading, and ¶ 0001 is an incomplete sentence that appears to be a typographical error. MPEP § 608.01(a).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 2 fails to label the protective bollards 24 described in ¶ 0017.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
In claim 8, at line 4: replace “at” with “a” in order to correct a typographical error. 
In claim 8, at line 2: after “wherein the top plate” insert “is” in order to correct grammar. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1 and 8, each at line 1, the term “rapidly” renders the claims indefinite. “Rapidly” is a relative term without an objective standard in the claims to define its metes and bounds. Without that objective standard, ordinarily skilled artisans are invited to use their own subjective interpretations to define what constitutes “rapidly” deployable and those interpretations will differ.  
Furthermore, the specification recites the term “rapidly” in the Abstract and paragraphs 0002, 0013, 0014, and 0016. None of these portions, however, provide an objective standard for one of ordinary skill in the art to ascertain the precise scope the term is intended to encompass. 
Claims 2-7 and 9-13 are rejected for being dependent on independent claims 1 and 8, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2018/0361863 to Islinger et al. (“Islinger”).

As to independent claim 8, a portable platform (Fig. 1: 102. 102 is employable in different settings (¶ 0026), is compact relative to vehicle 112 and local distribution center 130, and its components are capable of movement (¶ 0025). Thus, 102 is interpreted as “portable”.) for a rapidly deployable electric vehicle charging station (The term “for” indicates intended use. Preamble recitations of purpose, intended use, or result do not carry patentable weight. MPEP § 2111.02. Here, the following recitation merely describes how the “portable platform” is to be used, thus does not carry patentable weight), comprising: a top plate having a top surface (Fig. 9: 906 and its depicted top surface.), bottom surface (Fig. 9: 906’s interior surface opposite depicted top surface.), and opposing sides (Fig. 9: see sets of shorter length sides 906 or sets of longer sides of 906.), wherein the top plate sized to receive at least one electrical component for charging an electric vehicle (Fig. 9: 906 houses 910, 911, 915, 908, 909, 907, 925.); at first beam affixed to the bottom surface of the top plate (Fig. 9: 905’s shorter length side closest to 920 engages with bottom surface of 906.); and a second beam affixed to the bottom surface of the top plate (Fig. 9: 905’s shorter length side further from 920 engages with bottom surface of 906), wherein the first and second beam are in spaced relation to one another (Fig. 9: 905’s shorter length sides are opposite each other.).

As to claim 9, the portable platform of claim 8, further comprising at least one side panel attached to the perimeter of the platform (Fig. 9: longer length side of 906 or 904).

As to claim 12, the portable platform of claim 8, further comprising a bottom plate having a top surface and a bottom surface, wherein the top surface of the bottom plate is affixed to the first and second beams (Fig. 9: 904’s depicted top surface and undepicted surface opposite depicted top surface. 905’s shorter length sides engage with 904’s depicted top surface.).

Allowable Subject Matter
Claim 1-7 would be allowable if amended to overcome the § 112 rejections set forth above. 
Claims 10, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome applicable § 112 rejections set forth above.
Claim 1-7 would be allowable because the prior art of record does not teach or suggest an EV charging station having all the combinations of features recited in claim 1, particularly including a plurality of cable blocks spanning between the platform and the electrical distribution point, wherein the cable blocks house electrical cabling extending from the electrical distribution point to the electric vehicle charging dispenser.
Claims 10, 11, and 13 would be allowable if amended in the manner detailed above because the prior art of record does not teach or suggest a portable platform having the combinations of features required by and recited in these dependent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851